DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8, 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Billington et al. (US 2017/0364155) in view of Cho (US 2015/0339055).
As to Claim 1, Billington et al. discloses An assembly adapted to being integrated in a host vehicle, comprising: 
at least two independent touch surface devices (fig.1-touch surface 116; para.0031-0032- in some embodiments, touch surface 116 and sensor 108 may comprise a touch screen mounted overtop of a display configured to receive a display signal and output an image to the user… In some embodiments, the processor 102 is in communication with a single sensor 108, in other embodiments, the processor 102 is in communication with a plurality of sensors 108, for example, a first touch screen and a second touch screen); and 
a display device positioned between and adjacent to the at least two touch surface devices; (fig.1-display 112, 122; para.0032- touch surface 116 and sensor 108 may comprise a touch screen mounted overtop of a display configured to receive a display signal and output an image to the user); 
wherein each of the at least two touch surface devices comprises: 
a display adapted to displaying at least one graphical icon (fig.1-para.0022- These haptic effects may simulate features associated with objects displayed on a user interface associated with the device; para.0031-0032- touch surface 116 and sensor 108 may comprise a touch screen mounted overtop of a display configured to receive a display signal and output an image to the user …in other embodiments, the processor 102 is in communication with a plurality of sensors 108, for example, a first touch screen and a second touch screen. The sensor 108 is configured to detect user interaction and, based on the user interaction, transmit signals to processor 102); 
at least one capacitive sensor electrode adjacent to and positioned at a location below the touch surface configured to output a signal indicative of either a tap input or a swiping input caused by a user touching the at least one surface display at one or multiple locations on the display, respectively, wherein a tap input indicates a selection of the at least one graphical icon and a swiping input causes the at least one graphical icon to scroll on the display (fig.1-sensors 108, para.0031- Touch surface 116 represents any surface that is configured to sense touch input of a user. One or more sensors 108 are configured to detect a touch in a touch area when an object contacts a touch surface and provide appropriate data for use by processor 102…resistive and/or capacitive sensors may be embedded in touch surface 116 and used to determine the location of a touch and other information, such as pressure; para.0032- the processor 102 is in communication with a plurality of sensors 108, for example, a first touch screen and a second touch screen. The sensor 108 is configured to detect user interaction and, based on the user interaction, transmit signals to processor 102. In some embodiments, sensor 108 may be configured to detect multiple aspects of the user interaction. For example, sensor 108 may detect the speed and pressure of a user interaction and incorporate this information into the interface signal; para.0039);
a movable member adjacent to and below the at least one capacitive sensor electrode, wherein the movable member is adapted to move when the user applies a sufficient force at a location on the display (fig.1,3- para.0049, 0051-0056- touch sensitive interface may be mounted overtop moving surface 352, and moves due to applied pressure by the user); 
a stationary member disposed opposite the movable member and separated therefrom by a pre-determined gap (fig.3- fixed surface 354 opposite movable surface 352); 
a plurality of flexible members each connected on one end to the movable member and on the other end to the stationary member and extending therebetween across the pre-determined gap such that movement of the movable member causes one or more of the plurality of flexible members to be compressed, to extend, or to remain static compared to their state prior to the applied touch force (fig.3-suspensions 310; para.0054- two suspensions 310 support moving surface 352 above fixed surface 354. Suspensions 310 may comprise one or more of: a flexible or resilient material, spring, shock absorber, or some other type of suspension system),
at least two metal targets each connected to the movable member at a position that is proximate to one of the plurality of flexible members (fig.3-coils 356, 360, 364 (read as metal targets); para.0025,0048- coils may comprise ferrite material on the  moveable surface), 
wherein each of the at least two metal 115582.00232/123654571v.1Application No. 15/829,4303 Docket No.: 115582.00232 targets extend into the gap, and wherein each of the at least two metal targets outputs a respective magnetic flux (fig.3- para.0044-0045,0056- when one or more controllers provide a current to one or more pairs of coils (e.g., coils 356 and 358), that pair of coils will be attracted or repelled. This causes moving surface 352 to move); and 
at least two inductive sensors corresponding to each of the at least two metal targets for outputting a signal indicative of the respective magnetic flux, wherein each of the at least two inductive sensors comprises an induction coil (fig.3- coils 358,362,366-para.0025,0056-0057- a controller may be configured to detect the change in inductance in one or both of the coils as a coil in the coil pair moves), and 
wherein the at least two inductive sensors are connected to the stationary member at a position that is proximate to the at least two of the plurality of flexible members and opposite the corresponding at least two metal targets (fig.3- coils 358,362,366 on fixed surface 354 proximate to suspensions 310 and opposite corresponding coils 356,360,364 (read as metal targets))-para.0035,0056-0057).
	Billington et al. discloses where the touch screen display may include a first touch screen and a second touch screen (para.0032), but does not expressly disclose where the display device positioned between the at least two touch surface devices.
	Cho discloses display device positioned between the at least two touch surface devices (figs.1,3- display region 261 between touch regions 262, 263; para.0121, 0128, 0144). Cho further discloses where graphic objects may be displayed on the touch regions 262,263 and where a user pre-set type touch maybe applied to the graphical objects (para.0157-0158), which may be a tap indicating a selection of the graphic object (fig.4, 5A-para.0180, 0186) and a swiping input causes the at least one graphical icon to scroll on the display (fig.10B- para.0230). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Billington et al. with the teachings of Cho, the motivation being to be able to control functions utilizing display units disposed on both lateral surfaces of the terminal and be able to execute different functions based on the applied touch (para.0135, 0158, 0233), thus allowing a user to more conveniently use a mobile terminal.

As to Claim 2, Billington et al. in view of Cho disclose a gap sensing electronics and processing module adapted to outputting comprising a circuit, wherein the circuit is configured to energize the at least two inductive sensors and output a first signal indicative of the degree of the applied force an amount of movement of the movable member  (Billington-fig.1A-2-para.0025, 0034-A controller may provide AC or DC current to both coils, and depending on the polarity of the current applied to each coil, 

As to Claim 3, Billington et al. in view of Cho disclose a capacitive sensing electronics module comprising a circuit, wherein the circuit is configured to receive the signal indicative of the location where the user applies the touch force  (Billington-fig.1A-2- para.0031- resistive and/or capacitive sensors may be embedded in touch surface 116 and used to determine the location of a touch and other information, such as pressure; para.0039- a detection module 124 configures processor 102 to monitor touch surface 116 via sensor 108 to determine a position of a touch. For example, module 124 may sample sensor 108 in order to track the presence or absence of a touch and, if a touch is present, to track one or more of the location, path, velocity, acceleration, pressure, and/or other characteristics of the touch over time; para.0057).

As to Claim 4, Billington et al. in view of Cho disclose a force and touch processing module comprising a circuit and software, wherein the software is configured to process the signal indicative of the location where the user applies the touch force and the first signal indicative of the amount of movement of the movable member, and output an output signal based thereon (Billington-fig.1A-2- para.0025, para.0031-0032- resistive and/or capacitive sensors may be embedded in touch surface 116 and used to determine the location of a touch and other information, such as pressure; para.0039- a detection module 124 configures processor 102 to monitor touch surface 116 via sensor 108 to determine a position of a touch. For example, module 124 may sample sensor 108 in order to track the presence or 

As to Claim 5, Billington et al. in view of Cho disclose a frame disposed around at least some of the assembly or a housing for enclosing at least some of the assembly, wherein the frame or housing is integrated with the vehicle (Billington-fig.1-para.0028,0031,0062-0063).

As to Claim 7, Billington et al. in view of Cho disclose a decorative surface coupled to the assembly such that it is adjacent to the array of capacitive sensor electrodes on a side of the array opposite to the side that is adjacent to the movable member (Billington-fig.1-2- para.0022,0032-touch pad or touch screen may be positioned overtop moveable surface).

As to Claim 8, Billington et al. in view of Cho disclose wherein the output signal comprises information that is used by the vehicle to provide information to the user (Billington-para. 0035-0036, 0039-0040, 0057, 0062-0063).  

As to Claim 13, Billington et al. discloses An integrated control panel of a host vehicle comprising: 115582.00232/123654571v.1Application No. 15/829,4305 Docket No.: 115582.00232 
a plurality of flexible members connected to a movable member and a stationary member and extending therebetween across a pre-determined gap, wherein the movable member is attached to at least two independent spaced apart touch surface devices, and where when an applied force is applied to one of the at least two touch surface devices transmission of the applied force causes one or more of the plurality of flexible members to be compressed, to extend, or to remain static compared to their state prior to the applied force (fig.1-sensors 108, paras.0031-0032; para.0032- the processor 102 is in communication with a plurality of sensors 108, for example, a first touch screen and a second touch 
at least two metal targets each connected to the movable member at a position that is proximate to one of the plurality of flexible members, wherein each of the at least two metal targets outputs a respective magnetic flux (fig.3-coils 356, 360, 364 (read as metal targets); para.0025,0048- coils may comprise ferrite material on the  moveable surface; para.0044-0045,0056- when one or more controllers provide a current to one or more pairs of coils (e.g., coils 356 and 358), that pair of coils will be attracted or repelled. This causes moving surface 352 to move); 
at least two inductive sensors corresponding to each of the at least two metal targets for outputting a signal indicative of the respective magnetic flux (fig.3- coils 358,362,366-para.0025,0056-0057- 0056- when one or more controllers provide a current to one or more pairs of coils (e.g., coils 356 and 358), that pair of coils will be attracted or repelled. This causes moving surface 352 to move…a controller may be configured to detect the change in inductance in one or both of the coils as a coil in the coil pair moves), 
wherein the at least two inductive sensors are connected to the stationary member at a position that is proximate to the at least two of the plurality of flexible members and opposite the corresponding at least two metal targets (fig.3- coils 358,362,366 on fixed surface 354 proximate to suspensions 310 and opposite corresponding coils 356,360,364 (read as metal targets))-para.0035, 0056-0057); 
a gap sensing electronics and processing module comprising a circuit, wherein the circuit is configured to energize the at least two inductive sensors and output a first signal indicative of an amount of movement of the movable member caused by the applied force (fig.1A-2-para.0025, 0034-A controller may provide AC or DC current to both coils, and depending on the polarity of the current applied to each coil, the coils will attract or repel one another. The action of repelling or attracting causes the moveable surface to move; para. 0035- Thus, changing the distance between the coils (e.g., when the user presses the moveable surface) will cause the inductance to change in the opposing coil. The controller may use this change in inductance in order to detect movement of the moveable surface or pressure applied to the moveable surface; para.0056-0057); 
a capacitive sensing electronics module comprising a circuit, wherein the circuit is configured to output a second signal indicative of a tap input or a swiping input caused by a user touching the at least one surface at one or multiple locations on the surface, respectively (fig.1A-2- para.0031- resistive and/or capacitive sensors may be embedded in touch surface 116 and used to determine the location of a touch and other information, such as pressure; para.0039- a detection module 124 configures processor 102 to monitor touch surface 116 via sensor 108 to determine a position of a touch. For example, module 124 may sample sensor 108 in order to track the presence or absence of a touch and, if a touch is present, to track one or more of the location, path, velocity, acceleration, pressure, and/or other characteristics of the touch over time; para.0057); and 
a force and touch processing module comprising a circuit and software, wherein the software is configured to output a third signal containing information indicative of the location where the user applied the touch force using the first signal and a the amount of movement of the movable member using the second signal (fig.1A-2- para.0025, para.0031-0032- resistive and/or capacitive sensors may be embedded in touch surface 116 and used to determine the location of a touch and other information, such as pressure; para.0039- a detection module 124 configures processor 102 to monitor touch surface 
wherein the third signal is provided to the host vehicle in response to the applied force (para.0035-0036, 0039-0040, 0057, 0062-0063).
	Billington et al. does not expressly disclose two independent spaced apart touch surface devices.
Cho discloses two independent spaced apart touch surface devices (figs.1,3- touch regions 262, 263 spaced apart and independent of each other; para.0064, 0121, 0128, 0144). Cho further discloses where graphic objects may be displayed on the touch regions 262,263 and where a user pre-set type touch may be applied to the graphical objects (para.0157-0158).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Billington et al. with the teachings of Cho, the motivation being to be able to control functions utilizing display units disposed on both lateral surfaces of the terminal and be able to execute different functions based on the applied touch (para.0135, 0158, 0233), thus allowing a user to more conveniently use a mobile terminal.

As to Claim 14, Billington et al. in view of Cho disclose wherein the gap sensing electronics and processing module is connected to the at least two inductive sensors (Billington-fig.1-3-paras. 0034-0035, 0056-0057).

As to Claim 15, Billington et al. in view of Cho disclose wherein the capacitive sensing electronics module is connected to the least one capacitive sensor electrode adjacent the touch surface (Billington-fig.1-para.0031, 0039, 0057).
A method for processing information about a touch force applied to an assembly in a host vehicle comprising: 
receiving a user applied touch force at a location or a plurality of locations on one of at least two touch surface devices, wherein each of the at least two surfaces includes a display adapted to displaying at least one graphical icon (fig.1-3; para.0022- These haptic effects may simulate features associated with objects displayed on a user interface associated with the device; para.0031- Touch surface 116 represents any surface that is configured to sense touch input of a user; para.0031-0032- in some embodiments, touch surface 116 and sensor 108 may comprise a touch screen mounted overtop of a display configured to receive a display signal and output an image to the user… In some embodiments, the processor 102 is in communication with a single sensor 108, in other embodiments, the processor 102 is in communication with a plurality of sensors 108, for example, a first touch screen and a second touch screen. The sensor 108 is configured to detect user interaction and, based on the user interaction, transmit signals to processor 102; para.0032- touch surface 116 and sensor 108 may comprise a touch screen mounted overtop of a display configured to receive a display signal and output an image to the user);
outputting from at least one capacitive sensor electrode that is adjacent to and below the touch surface a first signal indicative of the location where the user applies the touch force (fig.1A-2- para.0031- resistive and/or capacitive sensors may be embedded in touch surface 116 and used to determine the location of a touch and other information, such as pressure; para.0039- a detection module 124 configures processor 102 to monitor touch surface 116 via sensor 108 to determine a position of a touch. For example, module 124 may sample sensor 108 in order to track the presence or absence of a touch and, if a touch is present, to track one or more of the location, path, velocity, acceleration, pressure, and/or other characteristics of the touch over time; para.0057) 
outputting from at least two inductive sensors connected to a stationary member a second signal comprising information indicative of an amount of change in a pre-determined gap between the least two inductive sensors and corresponding ones of at least two metal targets, wherein the change is caused by the applied touch force (fig.3- coils 358,362,366 on fixed surface 354 proximate to suspensions 310 and opposite corresponding coils 356,360,364 (read as metal targets)); para.0025, 0035- Thus, changing the distance between the coils (e.g., when the user presses the moveable surface) will cause the inductance to change in the opposing coil. The controller may use this change in inductance in order to detect movement of the moveable surface or pressure applied to the moveable surface; para.0056-0057), 
wherein each of the at least two inductive sensors comprises an induction coil (fig.3- coils 358,362,366), 
wherein each of the at least two metal targets are connected to a movable member that is adjacent to and below the at least one capacitive sensor electrode and each outputs a respective magnetic flux (para.0044-0045,0056- when one or more controllers provide a current to one or more pairs of coils (e.g., coils 356 and 358), that pair of coils will be attracted or repelled. This causes moving surface 352 to move)
wherein the gap is provided by a plurality of flexible members each connected on one end to a movable member and on the other end to the stationary member and extending therebetween across the gap (fig.3-suspensions 310; para.0054- two suspensions 310 support moving surface 352 above fixed surface 354),
wherein the plurality of flexible members are configured to compress, extend, or remain static compared to their state prior to the applied force (para.0054- two suspensions 310 support moving surface 352 above fixed surface 354. Suspensions 310 may comprise one or more of: a flexible or resilient material, spring, shock absorber, or some other type of suspension system); 
processing the first and the second signals and outputting an output signal comprising information indicative of the location or locations and the applied force (fig.1A-2- para.0025, para.0031-0032- resistive and/or capacitive sensors may be embedded in touch surface 116 and used to determine the location of a touch and other information, such as pressure; para.0039- a detection module 124 configures processor 102 to monitor touch surface 116 via sensor 108 to determine a position of a touch. For example, module 124 may sample sensor 108 in order to track the presence or absence of a touch and, if a touch is present, to track one or more of the location, path, velocity, acceleration, pressure, and/or other characteristics of the touch over time; para.0035, 0057); and 
displaying an information on one of the touch surface displays or on a display device positioned between and adjacent to the at least two touch surface devices responsive to the output signal information (para.0031-0032,0043, 0051).
Billington et al. discloses where the touch screen display may include a first touch screen and a second touch screen (para.0032), but does not expressly disclose at least two touch surface devices, wherein each of the at least two surfaces includes a display adapted to displaying at least one graphical icon
	Cho discloses least two touch surface devices (figs.1,3- touch regions 262, 263; para.0121, 0128, 0144) wherein each of the at least two surfaces includes a display adapted to displaying at least one graphical icon (figs.3,5,10; para.0157-0158; graphic objects may be displayed on the touch regions 262,263 and where a user pre-set type touch maybe applied to the graphical objects). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Billington et al. with the teachings of Cho, the motivation being to be able to control functions utilizing display units disposed on both lateral surfaces of the terminal and be able to execute different functions based on the applied touch (para.0135, 0158, 0233), thus allowing a user to more conveniently use a mobile terminal.


As to Claim 11, Billington et al. in view of Cho disclose determining a relative change in the gap between the at least two metal targets and corresponding ones of the at least two inductive sensors (Billington-para.0025, 0035, 0056-0057).

As to Claim 12, Billington et al. in view of Cho disclose outputting the output signal to the host system containing information useful in responding to the applied force (Billington-paras.0031-0032, 0035-0036, 0039-0040, 0057, 0062-0063).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Billington et al. (US 2017/0364155) in view of Cho (US 2015/0339055), further in view of Klinghult (US 2011/0012869).
As to Claim 6, Billington et al. in view of Cho disclose vibrational state of the assembly (para.0022, 0037, 0039), but do not expressly an acceleration reference sensor connected to the stationary member for outputting a signal containing information useful in determining a vibrational state of the assembly.
Klinghult discloses an acceleration reference sensor connected to the stationary member for outputting a signal containing information useful in determining a vibrational state of the assembly (fig.3-acceleration section 320-para.0063). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Billington et al. in view of Cho, with the teachings of Klinghult, the motivation being to obtain accurate and reliable corrected signal indicating the actual .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 13, 16 have been considered but are moot in view of the new ground of rejection applied as necessitated by amendment.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. see PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DISMERY MERCEDES/Primary Examiner, Art Unit 2627